DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the characters, symbols and animations (claim 16) and the optical bands of varying lengths and spacings (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
	In regards to claim 9, the claim reads “said instrument drive system comprises a drive wheels assembly; and said drive wheels assembly is removable, rechargeable and adjustable” [lines 2-3]. It is clear that absolutely no structure whatever is specifically required by these limitations. As all devices are disassemblable, all devices are removable, and this term provides absolutely no limitation whatsoever. As all devices may be adjusted, this term provides absolutely no limitation whatsoever. As all devices may have electric charge applied to them, all devices are rechargeable, and this term provides absolutely no limitation whatsoever.
	In regards to claim 10, the claim reads “a cover” [line 2]. It is clear that this item is not positively set forth. As such, a device that could be used with such a cover reads on this limitation, and limitations regarding the details of the cover.
	In regards to claims 11-13, the claims read “said drive wheels assembly” [claim 11, line 2, claim 12 line 2, claim 13 line 2]. It is clear that this item is not positively set forth. As such, a device that could be used with such a drive wheels assembly reads on this limitation, and limitations regarding the details of the drive wheels assembly such as the adjustable tensioner and clutch-brake assembly. 
	In regards to claim 11, the claim reads “An adjustable tensioner” [line 2], “a clutch-brake assembly” [line 5], “a motor drive and/or brake” [lines 6-7], “a battery” [line 8], “direction buttons” [line 10], and “a forward direction button and a reverse direction button” [lines 11-12].  It is clear that these items are not positively set forth. As such, a system that could be used with these items reads on this limitation.
	In regards to claim 13, the claim reads “said motor drive and/or said brake”. It is clear that these items are not positively set forth. As such, a system that could be used with these items reads on this limitation. 
	In regards to claim 17, the claim reads “a controller is configured to monitor a signal from said rotary position sensor indicating rotational speed of said two drive wheels” [lines 3-4]. It is clear that “a controller” is not positively set forth here. As such, a device that could be used with such a controller reads on this limitation. 
	In regards to claim 19, the claim reads “said controller” [line 5] and “said clutch-brake assembly and/or said brake” [line 11]. With reference to the below corresponding 112 (b) rejection, it is clear that these items are not positively set forth. As such, a system that could be used with such items satisfies the limitations. 
	In regards to claim 19, the claim reads “an optical sensor” [line 7]. It is clear that this optical sensor is not positively set forth. As such, a system that could be used with such an optical sensor satisfies this limitation. 
	In regards to claim 20, the claim reads “said plurality of optical signatures” [line 2]. With reference to the below corresponding 112 (b) rejection, it is clear that this “plurality of optical signatures” is not positively set forth. As such, a device that could be used with such a plurality of optical signatures reads on the plurality of optical signatures of claim 20.
	In regards to claim 22, the claim reads “said controller” [line 2] and “said battery” [line 5]. With reference to the below corresponding 112 (b) rejection, it is clear these items are not positively set forth. As such, a system that could be used with such items satisfies the limitations. 
Claim Objections
Claims 1, 6-7, 10-11, 14-19 and 22 are objected to because of the following informalities: 
Claim 1 reads “instrument drive system” [line 1] where it is clearly intended to read “Instrument drive system” instead (ie. this word was not capitalized and should be). 
Claims 6-7, 10-11, 14-19 and 22 have inappropriate capitalization of words within the text, (ie. words that are capitalized and should not be). 
Claim 11 reads “comprises and” [line 5] where it is clear that this was instead intended to read “comprises” instead.
Claim 13 reads “comprises and” [line 2] where it is clear that this was instead intended to read “comprises” instead.
Claim 16 reads “said instrument drive system” on line 4, where it is clear that this was instead intended to read “said battery level monitor” instead. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “said instrument system configured to” [line 6], without providing what structure accomplishes the subsequent functions set forth in lines 7-12. It is particularly unclear what performs “selectively slow or reverse turning of said two drive wheels” [line 12], as it appears absolutely nothing has been set forth to accomplish this. As such, the claim is unclear. For the purposes of prosecution, it will be assumed that any device that has these functionalities, without regards to the structure, reads on this set of limitations.
In regards to claims 8, 12-14, 16 and 19-22, the claims read “said port gasket” [claim 8, line 2], “said shaft gasket” [claim 8 line 5], “said drive wheels assembly” [claim 12 line 2, claim 13, line 2], “said adjustable tensioner” [claim 12 line 2], “said clutch-brake assembly” [claim 13 line 2], “said motor drive and/or said brake” [claim 13 lines 3-4], “said motor drive [claim 13 line 3], “said battery” [claim 16 line 4, claim 22, line 5], “the various alarms and modes of operation” [claim 16 line 9], “said plurality of optical signatures” [claim 19 line 2, claim 20 line 2], “said controller” [claim 19 line 5, claim 22 line 2], “said drive wheels assembly” [claim 19 lines 8-9], “said first optical signature” [claim 21 line 2, “said proximal end or said distal end” [claim 21 lines 2-3]. 
There is insufficient antecedent basis for these limitations in the claims. Therefore, the claims are unclear. For the purposes of prosecution, these will be assumed to be newly recited items. 
In regards to claim 9, the claim reads “said drive wheels assembly is removable, rechargeable and adjustable” [line 3]. A structure providing the function of “rechargeable” is not set forth. As such, the claim is unclear. For the purposes of prosecution, it will be assumed that any device that performs this function, without regards to the structure, reads on this limitation.
In regards to claim 16, the claim reads “said instrument drive system is configured to display… on said display/indicator light” [lines 8-10]. A structure providing this functionality has not been set forth. As such, the claim is unclear. For the purposes of prosecution, it will be assumed that any device that performs the listed functionalities, without regards to the structure, reads on this set of limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-13, 15, 17-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kura et al. (US PGPUB 2007/0078301). 
In regards to Claim 1, Kura discloses an instrument drive system for advancing, controlling, and removing an instrument [51, 52, Fig.1] from an endoscope assembly [abstract, Figs.1, 4], wherein: 
said instrument drive system comprises two drive wheels [43a-b], a working channel [interior of 41, Fig.4], a body [40, 45, Figs.1, 3-4], and a drive gap [space between 43a-b, or space between 42a through which 52 passes, Fig.4]; 
said two drive wheels comprise a first drive wheel [43a], and a second drive wheel [43b]; 
said instrument drive system is configured to receive a portion of said instrument in said working channel [Fig.4], direct a portion of said instrument between said first drive wheel and said second drive wheel [Fig.4], drive said instrument through an instrument channel [11CH, Figs.1, 14, para.15; note that the endoscope, instrument and all portions thereof are not positively claimed here] of said endoscope assembly [Fig.4, para.50, 90], and selectively slow or reverse turning of said two drive wheels [para.90]. 
In regards to claim 2, Kura discloses the instrument drive system of claim 1, wherein said instrument comprises forceps [51, Fig.1, para.56; note that the instrument is not positively claimed.]. 
In regards to claim 3, Kura discloses the instrument drive system of claim 2, wherein said instrument channel comprises a channel [11CH, Figs.14-15] for inserting said instrument into and through a flexible shaft [11b, Figs.1, 15; note that the endoscope and all portions thereof are not positively claimed].
In regards to claim 4, Kura discloses the instrument drive system of claim 3, wherein said working channel is configured to receive and release a portion of said instrument [Fig.4; the instrument passes through the working channel. The examiner notes that this as an extremely broadly worded claim.].
In regards to claim 9, Kura discloses the instrument drive system of claim 1, wherein: 
said instrument drive system comprises a drive wheels assembly [43A-B, 43a-b, Figs.4-5]; and 
said drive wheels assembly is removeable, rechargeable and adjustable [see the claim interpretation section hereinabove: this applies to this system.].
In regards to claim 10, Kura discloses the instrument drive system of claim 9, wherein: 
said drive wheels assembly is located inside of said body [Fig.4] and under A cover [a cover could be placed over this]; and 
said cover is clear and removeable to monitor the status of said shaft, said two drive wheels, said working channel, and said drive gap [such a cover could be used with the system of Kura.].
In regards to claim 11, Kura discloses the instrument drive system of claim 1, wherein: 
said drive wheels assembly further comprises an adjustable tensioner [See the corresponding claim interpretation section hereinabove: the drive wheels assembly and components thereof are not positively set forth in the claim. Such a drive wheels assembly could be used together with the system of Kura. This is the case for every single limitation in the claim.]; 
said adjustable tensioner is configured to allow for fine tuning of instrumentation feed speed; 
said drive wheels assembly further comprises and a clutch-brake assembly; 
said clutch-brake assembly is configured to allow for decoupling of a motor drive and/or a brake; 
said drive wheels assembly further comprises a battery for operating said two drive wheels [the manner that the battery “operates” the two drive wheels is not set forth herein; such a battery in a drive wheels assembly usable with the device of Kura could be imagined]; 
said drive wheels assembly further comprises one or more direction buttons; and 
said one or more direction buttons comprise a forward direction button and a reverse direction button, and are used to switch the polarity of said motor drive for insertion/removal of said instrument.
In regards to claim 12, Kura discloses the instrument drive system of claim 1, wherein: 
said drive wheels assembly further comprises said adjustable tensioner; and
said adjustable tensioner is configured to allow for fine tuning of instrumentation feed speed [see the corresponding 112 (b) rejections hereinabove: the device of Kura could be used with such a drive wheels assembly].
In regards to claim 13, Kura discloses the instrument drive system of claim 1, wherein: 
said drive wheels assembly further comprises and said clutch-brake assembly; and said clutch-brake assembly is configured to allow for decoupling of said motor drive and/or said brake [see the corresponding 112 (b) rejections hereinabove: the device of Kura could be used with such a drive wheels assembly].
In regards to claim 15, Kura discloses the instrument drive system of claim 1, wherein: 
said drive gap is adjustable to one or more widths to accommodate different diameters for said instrument [42a, Fig.4, para.64; as it is made from elastic material].
In regards to claim 17, Kura discloses the instrument drive system of claim 1, wherein: 
said instrument drive system comprises a rotary position sensor [para.124: controlling rotational output requires some kind of rotary position sensor]; 
and a controller is configured to monitor a signal from said rotary position sensor indicating rotational speed of said two drive wheels [para.124].
In regards to claim 18, Kura discloses the instrument drive system of claim 1, wherein: 
said instrument drive system further comprises a plurality of optical signatures [this could be any surface features whatsoever on the instrument 52]; 
said plurality of optical signatures comprises a first optical signature at a distal end of said instrument [distal end of 52, Fig.12] and a second optical signature [helical bands, Figs.6-7] at a proximal end of said instrument; and 
said plurality of optical signatures comprises optically unique signature at both ends of said instrument [these have different appearances].
In regards to claim 19, Kura discloses the instrument drive system of claim 1, wherein: 
said instrument drive system further comprises said plurality of optical signatures [52, Figs.1, 6-7, 12: this could be any surface features whatsoever on the instrument 52, as the applicant has not provided a strict definition of the term “optical signature”.]; 
said plurality of optical signatures are arranged along a length of said instrument at pre- determined distances from one another [Figs.1, 6-7, 12; Arbitrarily designated features on the surface of instrument 52 are at predetermined distances from one another. Examiner suggests this limitation be deleted or completely revised, as it provides almost no additional substance.]; 
said controller [see corresponding 112 (b) and claim interpretation sections hereinabove: this controller is not positively set forth.] is configured to read said plurality of optical signatures and determine a current location between said distal end and said proximal end; 
said plurality of optical signatures are sensed by an optical sensor, and said controller; 
said controller is programmed to alter a speed, direction or other setting of said drive wheels assembly upon receiving a signal related to said plurality of optical signatures; 
said controller is configured to cause said two drive wheels to disengage or decouple or otherwise engage said clutch-brake assembly and/or said brake in order to slow/stop movement of said instrument; and 
said controller is configured to cause the system to reverse movement of said instrument for safety [Figs.3, 4; a controller with such features could be used with the system of Kura, particularly by interacting with items 40 and 46].
In regards to claim 21, Kura discloses the instrument drive system of claim 1, wherein: 
said instrument drive system further comprises said first optical signature at either said proximal end or said distal end of said instrument [See the corresponding 112 (b) rejections hereinabove. 52, Fig.1: this could be any feature whatsoever on the instrument 52, as the applicant has not provided a strict definition of the term “optical signature”.].
In regards to claim 22, Kura discloses the instrument drive system of claim 1, wherein: 
said controller is configured to contain memory that is configured to store data associated with the use of said instrument drive system, and 
such data is configured to include temperature, number of co-processing cycles, number of charging cycles of said battery, number of manipulations of said instrument, alarms and other data, as is known in the art [See the corresponding claim interpretation section hereinabove: the controller is not positively set forth. As such, the system of Kura could be used with such a controller.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kura et al. (US PGPUB 2007/0078301).
In regards to claim 5, Kura discloses the instrument drive system of claim 4, wherein said instrument drive system comprises a male locking coupling [41, 41a, 42, 42a, Fig.4] for mounting to a male locking coupling [proximal end of 12d, Fig.4, para.63; note that the endoscope and all portions thereof are not positively claimed] of said instrument channel. 
Kura does not disclose expressly that the instrument drive comprises a female locking coupling for mounting to a male locking coupling of said instrument channel.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as disclosed by Kura to swap the male and female locking couplings between the instrument drive system and the instrument channel, because Applicant has not disclosed that providing it in this order, rather than the reverse, provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the male locking coupling on the instrument drive system and female locking coupling on the instrument channel as disclosed by Kura, because it provides sealed mounting of the instrument drive system to the endoscope instrument channel [Kura: para.63-64] and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Kura.
Therefore, it would have been an obvious matter of design choice to modify Kura to obtain the invention as specified in the claim(s).
In regards to claim 6, Kura teaches the instrument drive system of claim 5, wherein: said female locking coupling comprises a gasket [“a material (such as rubber) or a part (such as an O-ring) used to make a joint fluid-tight. https://web.archive.org/web/20220123043131/https://www.merriam-webster.com/dictionary/gasket retrieved 23 January, 2022. 41a forms a hermetic seal with the instrument channel, Fig.4, para.64] that is configured to form a hermetic seal between said female locking coupling and said male locking coupling of said instrument channel [para.64]. 
In regards to claim 7, Kura teaches the instrument drive system of claim 5, wherein: said female locking coupling comprises a shaft gasket [42a, Fig.4, para.64] that is configured to form a hermetic seal between said female locking coupling and a shaft.
In regards to claim 8, Kura teaches the instrument drive system of claim 5, wherein: 
said female locking coupling comprises a gasket that is configured to form a hermetic seal between said female locking coupling and said male locking coupling of said instrument channel [41a forms a hermetic seal with the instrument channel, Fig.4, para.64. See definition in rejection of claim 6 hereinabove.]; and
said female locking coupling comprises a shaft gasket [42a, Fig.4, para.64] that is configured to form a hermetic seal between said female locking coupling and a shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merril et al. (US PGPUB 2003/0040737)
Murakami et al. (US PGPUB 2007/0299305)
Noguchi et al. (US PGPUB 2008/0146875)
Shapiro (US PGPUB 2011/0319708)
Iwasaki et al. (US PGPUB 2017/0239016)
Yamada (US PGPUB 2019/0174996)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795